AILSHIE, J.
This action was commenced by the plaintiff to secure an accounting and settlement of a partnership business carried on between plaintiff and defendant for a period of fifteen days. The court heard the proofs and found therefrom the amount of business transacted by the firm, the amount of property and cash contributed by each" member to the partnership business and the amount received by each from the firm. The conclusion of the court’s finding is that there is due from defendant to plaintiff the sum of $360.44, and the court thereupon entered judgment in favor of plaintiff and against defendant for that sum, together with costs. *148The appeal is from the judgment and order denying a new trial.
Appellant complains of the insufficiency of the evidence to support the findings and judgment. Our examination of the evidence convinces us that there is such a substantial conflict in the material facts as to bring this case within the uniform rule of this court that where there is a substantial conflict in the evidence the judgment will not be disturbed. A statement of the evidence in this ease can serve no useful purpose, and we will not therefore recite any of it here.
We find no error in the rulings of the court in the admission of evidence. Judgment affirmed, and costs awarded to respondent.
Stockslager, C. J., and Sullivan, J., concur.